 

PROMISSORY NOTE

 

 

$200,000.00 November ___, 2012   New York, New York

 

FOR VALUE RECEIVED, Grandparents.com, Inc., a Delaware corporation (the
“Company”), promises to pay to the order of Mel Harris, 10800 Biscayne Blvd.,
Suite 750, Miami, Florida 33161, or his heirs and assigns (the “Holder”), the
principal sum of $200,000 together with interest on the outstanding principal
balance from the date hereof at the rate of ten percent (10%) per annum
(computed on the basis of actual calendar days elapsed and a year of 365 days)
or, if less, at the highest rate of interest then permitted under Florida law
(the “Applicable Rate”). Interest shall commence with the date hereof and shall
continue on the outstanding principal balance of this Promissory Note (this
“Note”) until paid in accordance with the provisions hereof. Notwithstanding the
foregoing (and for the avoidance of doubt), interest on this Note shall not be
due and payable until the Maturity Date (as defined below). For purposes of this
Note, “Business Day” means any day on which banks in New York, New York are
generally open for business.

 

1.          Maturity. Unless sooner paid in accordance with the terms hereof,
the entire unpaid principal amount and all unpaid accrued interest under this
Note shall become fully due and payable on the earlier of (i) February 1, 2013,
(ii) the closing of the Company’s contemplated senior secured bridge loan
offering (the “Contemplated Offering”) that results in aggregate gross proceeds
to the Company of $1,000,000, or (iii) the acceleration of the maturity of this
Note by the Holder upon the occurrence of an Event of Default (such earlier
date, the “Maturity Date”).

 

Event of Default. The occurrence of any of the following shall be an “Event of
Default”: (i) any material default by the Company of any material agreement to
which the Company is a party to; (ii) the failure by the Company to pay any
material obligation as such obligation becomes due and payable; (iii) the
failure by the Company to pay the Holder all amount due and payable under this
Note on the Maturity Date; (iv) the falsity, inaccuracy or material breach by
any Guarantor of any written warranty, representation or statement made or
furnished to the Holder by or on behalf of any Guarantor; or (v) the termination
or attempted termination of the Guaranty (as defined below). Upon the occurrence
of any Event of Default, the Holder shall be entitled to receive from the
Company (i) the maximum amount of interest payable by law from the original date
of this Note to the date of payment, and (ii) one warrant for each dollar owed
by the Company to the Holder on the date of the Event of Default, exercisable at
one cent ($0.01) per share. The warrant shall provide for an exercise period of
five (5) years, have a cashless exercise and be in similar form to other
warrants that have been issued by the Company. The number of warrants to be
issued to the Holder by the Company shall be determined on the date of an Event
of Default, and Payment by the Company of any amount due Holder after the date
of an Event of Default shall not reduce the number of warrants to be issued to
the Holder.

 

 

 

 

2.          Prepayment. The Company shall have the right to prepay, upon five
(5) Business Days written notice to the Holder, any amounts owed under this Note
in whole or in part at any time without the prior written consent of the Holder.

 

3.          Guaranty. Steve Leber and Joseph Bernstein shall execute a Joint and
Several Guaranty of Payment (the “Guaranty”) in the form attached hereto as
Exhibit I that provides for the guarantee of payment (rather than performance)
of the loan made hereunder.

 

4.          Most Favored Nations Provision. From the date hereof until December
1, 2012, in the event the Company issues debt securities having terms more
favorable than this Note to any person other than the Holder, the Company and
the Holder shall amend this Note to reflect such more favorable terms into this
Note; provided, however, that this Section 4 shall not apply to securities
issued pursuant to the Contemplated Offering.

 

5.          Negative Covenants. So long as any indebtedness under this Note
remains outstanding, the Company shall not permit any Lien to attach to any of
the assets of the Company or any Subsidiary, other than Permitted Liens. For
purposes of this Note, the term (i) “Lien” shall mean shall mean any security
interest, mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), claim or other priority or preferential
arrangement of any kind or nature whatsoever (other than a financing statement
filed by a lessor in respect of an operating lease not intended as security),
and (ii) “Permitted Lien” shall mean any Liens created in connection with the
Contemplated Offering and in particular the Lien currently filed in the State of
Delaware in connection with the Contemplated Offering.

 

6.          Lost, Stolen, Destroyed or Mutilated Notes. In case this Note shall
be mutilated, lost, stolen or destroyed, the Company shall issue a new note of
like date, tenor and denomination and deliver the same in exchange and
substitution for and upon surrender and cancellation of such mutilated Note, or
in case this Note is lost, stolen or destroyed, upon receipt of evidence
satisfactory to the Company of the loss, theft or destruction of such Note.

 

7.          Governing Law. This Note is to be construed in accordance with and
governed by the laws of the State of Florida, without giving effect to the
conflict of laws principles thereof.

 

8.          Exclusive Jurisdiction; Venue; Agent for Service. This Note has been
delivered to, accepted by the Holder in the State of Florida and is payable in
the State of Florida and deemed to be made in the State of Florida. The Company
hereby irrevocably consents to the exclusive jurisdiction of any state or
federal court in Miami-Dade County, Florida; provided that nothing contained in
this Note will prevent the Holder from bringing any action, enforcing any award
or judgment or exercising any rights against the Company, against any security
or against any property of the Company within any other county, state or other
foreign or domestic jurisdiction. The Company acknowledges and agrees that the
venue provided above is a convenient forum for both the Holder and the Company.
The Company waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Note. The Company hereby
irrevocably appoints Joseph Bernstein, having an address of 6662 Casa Grande
Way, Delray Beach, Florida 33446 as its agent for service of process in the
State of Florida for purposes of this Note. If the Holder engages any attorney
to enforce or construe any provision of this Note, or as a consequence of any
default whether or not any legal action is filed, the Company shall immediately
pay on demand all reasonable attorneys’ fees and other Holder’s costs, together
with interest from the date of demand until paid at the highest rate of interest
then applicable to the unpaid principal, as if such unpaid attorneys’ fees and
costs had been added to the principal. Attorneys’ fees shall be recoverable at
all levels including appellate courts.

 

2

 

 

9.          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Note must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile or e-mail
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

Grandparents.com, Inc.
589 Eighth Avenue, 6th floor

New York NY 10018

Telephone: (917) 365-3651

Facsimile: (847) 589-3877

Email: joebernstein@me.com

Attention: Joseph Bernstein

 

With copies (for informational purposes only) to:

 

Sills Cummis & Gross PC

One Riverfront Plaza

Newark, New Jersey 07102

Telephone: (973) 643-7000

Facsimile: (973) 643-6500

Attention: Jeffrey L. Wasserman, Esq.

 

If to the Holder:

 

Mel Harris

10800 Biscayne Blvd., Suite 750

Miami, Florida 33161

Telephone: (305) 899-0404

Facsimile: _________________

Email: mharris@pegi.net

 

10.         Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of this Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

 

3

 

 

11.         Assignment. The Company shall not have the right to assign its
rights and obligations hereunder or any interest herein.

 

12.         Remedies Cumulative; Failure or Indulgence Not a Waiver. The
remedies provided in this Note shall be cumulative and in addition to all other
remedies available under this Note. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

13.         Payments. Whenever any payment of cash is to be made by the Company
to the Holder pursuant to this Note, such payment shall be made in lawful money
of the United States of America by a check drawn on the account of the Company
and sent via overnight courier service to the Holder at such address as
previously provided to the Company in writing (which address, in the case of the
Holder as of the date of issuance hereof, shall initially be the address for the
Holder as set forth in Section 9 hereof); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with not less than two (2) Business Days prior written
notice setting out such request and the Holder’s wire transfer instructions.
Whenever any payment to be made shall otherwise be due on a day that is not a
Business Day, such payment shall be made on the immediately succeeding Business
Day and such extension of time shall be included in the computation of accrued
interest.

 

14.         Excessive Interest. Notwithstanding any other provision herein to
the contrary, this Note is hereby expressly limited so that the interest rate
charged hereunder shall at no time exceed the maximum rate permitted by
applicable law. If, for any circumstance whatsoever, the interest rate charged
exceeds the maximum rate permitted by applicable law, the interest rate shall be
reduced to the maximum rate permitted, and if the Holder shall have received an
amount that would cause the interest rate charged to be in excess of the maximum
rate permitted, such amount that would be excessive interest shall be applied to
the reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to the
Company.

 

15.         Waiver of Notice. To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note.

 

16.         Electronic Signatures; Counterparts. This Note may be executed by
facsimile or e-mail. Executed counterparts in electronic format, including PDF
or e-mail, or facsimile are to be treated as hand-marked originals and shall be
of equal import and effect as hand-marked originals and binding.

 

4

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers, thereunto duly authorized as of the date first above written.

 

  GRANDPARENTS.COM, INC.         By: /s/ Steve Leber     Steve Leber    
Chairman & Co-Chief Executive Officer         By: /s/ Joseph Bernstein    
Joseph Bernstein     Co-Chief Executive Officer

  



5

